Bryan, J.,
after stating the case, delivered the opinion of the Court.
The controversy in this case lies within a very narrow compass. The question simply is whether certain transactions in regard to a promissory note amounted to a payment, or an assignment of it. The note was for five hundred dollars, dated September 5th, 1882, and payable two years after date with interest after the expiration of one year. It was made by Anna L. Shaw payable to the order of Thomas Weaver, and was one of a number secured by a deed of trust to Chapin and Werden of even date, executed by Mrs. Shaw and her husband. The payee of the note died before it became due. After his death Robert D. Weaver, his executor, placed the note in the Central Rational Bank of Washington, D. C., for collection. On the nineteenth day of January, 1885, more than four months after maturity, Kennedy sent to the Bank his check and received from it this note. The check was in these terms: “Riggs & Co., pay to order Central R. *456Rank (for note A. L. Shaw) five hundred forty-one dollars and sixteen cents.” The sum mentioned in the check was the amount of principal and interest due. The delivery of the check must be considered as a payment of the note, unless the Bank intended to sell it, and had power to do so. The executor, and the assistant cashier of the Bank both testify that the note was placed in the Bank for collection and not for sale. Kennedy believed that he was purchasing the note, and not paying it: But no valid purchase can be made without the consent of the owner, or his duly 'authorized agent. • And/ here there was no consent by either of them. We agree with the Circuit Court.
(Decided 22nd June, 1887.)

Order affirmed, and cause remanded.